        Case 2:19-cv-02459-DB Document 23 Filed 12/07/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADAM CLAYTON POWELL,                              No. 2:19-cv-2459 DB P
12                        Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    COUNTY OF SOLANO, et al.,
15                        Defendants.
16

17          Plaintiff is a former county and current state inmate proceeding pro se with a civil rights

18   action pursuant to 42 U.S.C. §1983. The court has determined that this case will benefit from a

19   settlement conference. Therefore, this case will be referred to Magistrate Judge Carolyn K.

20   Delaney to conduct a settlement conference on February 22, 2021 at 9:30 a.m. The settlement

21   conference will be conducted by remote means, to be determined at a later date and time. The

22   court will issue the necessary transportation order in due course.

23   In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Carolyn K.

25                Delaney on February 22, 2021 at 9:30 a.m. The settlement conference will be

26                conducted by remote means, to be determined at a later date and time.

27          2. Parties are instructed to have a principal with full settlement authority present at the

28                Settlement Conference or to be fully authorized to settle the matter on any terms. The
                                                        1
            Case 2:19-cv-02459-DB Document 23 Filed 12/07/20 Page 2 of 3


 1               individual with full authority to settle must also have “unfettered discretion and

 2               authority” to change the settlement position of the party, if appropriate. The purpose

 3               behind requiring the attendance of a person with full settlement authority is that the

 4               parties’ view of the case may be altered during the face to face conference. An

 5               authorization to settle for a limited dollar amount or sum certain can be found not to

 6               comply with the requirement of full authority to settle1.

 7            3. Parties are directed to submit confidential settlement statements no later than February

 8               15, 2021 to ckdorders@caed.uscourts.gov. Plaintiff shall mail his confidential

 9               settlement statement Attn: Magistrate Judge Carolyn K. Delaney, USDC CAED, 501 I

10               Street, Suite 4-200, Sacramento, California 95814 so it arrives no later than February

11               15, 2021. The envelope shall be marked “CONFIDENTIAL SETTLEMENT

12               STATEMENT.” Parties are also directed to file a “Notice of Submission of

13               Confidential Settlement Statement” (See L.R. 270(d)).

14               Settlement statements should not be filed with the Clerk of the Court nor served on

15               any other party. Settlement statements shall be clearly marked “confidential” with

16               the date and time of the settlement conference indicated prominently thereon.

17   ////

18

19
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has
     the authority to order parties, including the federal government, to participate in mandatory
20   settlement conferences… .” United States v. United States District Court for the Northern
     Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad
21   authority to compel participation in mandatory settlement conference[s].”). The term “full
22   authority to settle” means that the individuals attending the mediation conference must be
     authorized to fully explore settlement options and to agree at that time to any settlement terms
23   acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653
     (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th
24   Cir. 1993). The individual with full authority to settle must also have “unfettered discretion and
     authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l.,
25   Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
26   Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a
     person with full settlement authority is that the parties’ view of the case may be altered during the
27   face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
     amount or sum certain can be found not to comply with the requirement of full authority to settle.
28   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                          2
         Case 2:19-cv-02459-DB Document 23 Filed 12/07/20 Page 3 of 3


 1                The confidential settlement statement shall be no longer than five pages in length,

 2                typed or neatly printed, and include the following:

 3                a. A brief statement of the facts of the case.

 4                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 5                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

 6                     prevailing on the claims and defenses; and a description of the major issues in

 7                     dispute.

 8                c. A summary of the proceedings to date.

 9                d. An estimate of the cost and time to be expended for further discovery, pretrial, and

10                     trial.

11                e. The relief sought.

12                f. The party’s position on settlement, including present demands and offers and a

13                     history of past settlement discussions, offers, and demands.

14                g. A brief statement of each party’s expectations and goals for the settlement

15                     conference, including how much a party is willing to accept and/or willing to pay.

16                h. If the parties intend to discuss the joint settlement of any other actions or claims

17                     not in this suit, give a brief description of each action or claim as set forth above,

18                     including case number(s) if applicable.

19            4. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

20                at Folsom State Prison, via facsimile at (916) 351-3086 or via email.
21   Dated: December 6, 2020

22

23

24

25

26
27   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/powe2459.med
28
                                                           3
